Title: The American Commissioners to John Folger, 19 October 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Folger, John


Sir
Passy, near Paris, Oct. 19. 1777
We have consider’d your Proposition of Returning in case of the Accident you mention on this Coast, and approve of the same: You will therefore act accordingly. We wish you a good Voyage, and are Sir, Your humble Servants
B. FranklinSilas Deane
Capt. John Folger.
 
Addressed: To Captn. / John Folger / To Care of Mr. Jno. Moylan / Merchs / Havre du Grace
